Citation Nr: 0416616	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.  

The case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for bilateral hearing 
loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Section 5103A(d)(2) of title 38, United States Code, provides 
that the "Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) - 

(A)  contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms 
of disability; and

(B)  indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, 
or air service; but

(C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."

38 U.S.C.A. § 5103A(d)(2).  Here, the veteran has brought 
forth evidence of current bilateral hearing loss supported by 
his own statements and a letter from relatives, and there is 
evidence which indicates that bilateral hearing loss may be 
associated with the veteran's active duty.  Specifically, the 
veteran submitted statements in February 2003 and June 2002 
attesting to his service in the European theater of World War 
II, where he claims being exposed to loud artillery noise.  
He also submitted an undated statement (received by the RO in 
December 2002) from his sister, also signed by two other 
relatives, supporting his claim of hearing loss. 

The RO has conceded the veteran's combat service by granting 
him service connection for post-traumatic stress disorder 
based upon having engaged in combat during World War II.  
Thus, the veteran is entitled to the application of 
38 U.S.C.A. § 1154(b) (West 2002).  Section 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service connected.  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids 
the combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Id. 

The veteran has stated that at the time he was discharged 
from service, he noticed he had a hearing problem, which has 
gotten worse over the years.  Such statement is within the 
competence of the veteran, and he has met the requirements of 
both establishing "persistent or recurrent symptoms" of 
hearing loss and that such symptoms may be associated with 
his service.   See 38 U.S.C.A. § 5103(d)(2).  However, the 
record does not contain sufficient medical evidence for the 
Board to make a decision in this case.  See Id.  Therefore, 
an examination, to include a medical opinion, is warranted.  

Additionally, in a February 2003 statement the veteran stated 
that he was being fitted for hearing aids by the VA Medical 
Center in Boise, Idaho.  This would indicate that there are 
VA treatment records pertaining to hearing loss that are not 
in the file.  Such records must be associated with the claims 
file. 

Accordingly, the case is hereby REMANDED to the AMC for the 
following action:

1.  Obtain the veteran's treatment 
records for hearing loss from the VA 
Medical Center in Boise, Idaho.

2.  After the foregoing development has 
been accomplished to the extent necessary 
and the available records have been 
associated with the claims folder, afford 
the veteran a VA audiology examination.  
The veteran's claims folder must be sent 
to the examiner for review in conjunction 
with the examination.  The examiner is 
asked to state in the examination report 
that the veteran's claims file has been 
reviewed.  

The examiner should render an opinion 
addressing whether it is at least as 
likely as not (50 percent or greater) 
that the veteran's current bilateral 
hearing loss disability, if any, had its 
onset during active service or is related 
to any in-service disease or injury, 
including exposure to artillery noise.  

A complete rationale for any opinion 
expressed should be included in the 
examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.  

3.  Thereafter, review the claims folder 
and ensure that the foregoing development 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  Ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinion 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11. 
Vet. App. 268 (1998).
		
4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 

